Mr. Chief Justice Shepard
delivered the opinion of the Court:
The Commissioner held that Goldberg’s construction of 1908 does not read on count 1 because it has no separate means for locking the value when closed. The invention is specific and narrow. The count originated with Dayton, and follows his *384disclosure. We concur in the reasoning of the Commissioner on this point.
Goldberg did not conceive a device answering all of the counts until June 10, which was reduced to practice about April 15, 1910. Dayton testified to work done on a Breese carbureter early in 1909, including the features of the auxiliary valve; but the proof of this is not of a character to establish it. He, however, made another device in the summer of 1909, which was operated successfully on a motor car during that summer, and until replaced by an improved carbureter in the spring of 1910. Weston’s testimony shows that this carbureter liad all the requisites of count number 1. He described it as follows:
“In the regular air opening is a pin which carries a lever bent in such form to come in contact with the plunger on the spring case when operated by a wire which extended through to the front of radiator on the automobile, and while this lever was held in contact with the plunger it held the auxiliary valve closed. There was also a spring attached which released said lever when the wire was unhooked from the front of the radiator. There was a bent piece of wire bent in such form as to hook over the front of the radiator and hold the air valve closed with a spring interposed between the carbureter and the radiator to allow this lever to come in contact with the plunger, and at the same time the wire would be always taut.”
His testimony shows that the carbureter worked satisfactorily all of this time on Weston’s car. This reduction to practice of the invention of the count antedated the conception and reduction to practice by Goldberg in 1910, and entitles Dayton to the award.
We find no error in the final decision, and it is affirmed.
The clerk will certify this decision to the Commissioner of Patents, as required by law. Affirmed.
Petition for rehearing overruled April II, 1915.